COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Richard Vincent Letizia

Appellate case number:       01-16-00808-CR

Trial court case number:     2112524

Trial court:                 County Criminal Court at Law No. 4 of Harris County

       Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order, in cause no. 2112524, denying his application for a writ of habeas corpus that
challenged the legality of his arrest pursuant to a governor’s warrant.
        Now proceeding pro se, appellant filed, on March 14, 2018, a “Motion for
Discovery and Inspection of Evidence” and, on May 8, 2018, a “Motion of Discovery and
Inspection of Evidence for Cause Number 2100551 and 2112524.”1 Appellant asks this
Court to require the Harris County District Attorney to produce and permit appellant to
inspect and copy documents listed in the motions. Discovery and inspection of evidence
is a trial court function. See TEX. CODE CRIM. PROC. ANN. art. 39.14 (West Supp. 2017)
(providing for discovery and inspection of evidence in trial court proceeding).
Accordingly, appellant’s motions for discovery and inspection of evidence are dismissed.
      Appellant also filed, on April 10, 2018, a “Motion to Order Court Reporter to
Transcribe Any and All Proceedings” and, on April 16, 2018, a “Motion to Order Court
Reporter to Transcribe March 2, 2018 Original Pro-Se Abatement Hearing All
Proceedings.” The record filed in this Court includes (1) the reporter’s record of the
October 4, 2016 hearing on appellant’s application for a writ of habeas corpus; (2) the


1   The Harris County District Clerk’s online docket indicates that cause no. 2100551 is the
    extradition proceeding. See generally TEX. CODE CRIM. PROC. ANN. art. 51.13 (West ***).
    That trial court proceeding is separate from the habeas-corpus proceeding in cause no.
    2112524. See Ex parte Garcia, 100 S.W.3d 243, 244 n.1 (Tex. App.—San Antonio 2001, no
    pet.); see also Trimboli v. MacLean, 735 S.W.2d 953, 954 (Tex. App.—Fort Worth 1987,
    orig. proceeding) (distinguishing between appeal taken from denial of application for writ of
    habeas corpus and appeal of case in which defendant was indicted).
reporter’s record of the May 24, 2017 abatement hearing; and (3) the reporter’s record of
the April 10, 2018 abatement hearing. If the reporter’s record filed in this Court is
incomplete or if anything relevant has been omitted from the reporter’s record, appellant
may request the court reporter to prepare, certify, and file in this Court a reporter’s record
or a supplemental reporter’s record.” TEX. R. APP. P. 34.6(b) (providing for party’s
request to court reporter for preparation of record), 34.5(d) (providing for
supplementation of record). Accordingly, we dismiss as moot appellant’s “Motion to
Order Court Reporter to Transcribe Any and All Proceedings” and “Motion to Order
Court Reporter to Transcribe March 2, 2018 Original Pro-Se Abatement Hearing All
Proceedings” filed in this Court.
       Finally, appellant has filed a “Motion for Extension,” asking for an extension of
time to May 1, 2018 “before this Court makes any decision.” On May 10, 2018, we
reinstated the appeal and directed appellant (1) to notify the Clerk of this Court that he
adopts the “Brief for Appellant,” filed in this appeal on February 27, 2016; or (2) to file
an amended brief pro se no later than June 11, 2018. Accordingly, appellant’s motion for
an extension is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: May 17, 2018